DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks in the Appeal brief filed on 03/12/2021 have been considered by the panel of judges and the examiner. Therefore, see the office action below.  
Response to Amendment
Status of the instant application:
Claim[s] 1 – 20 are pending in the instant application. 
Claim Rejections - 35 USC § 112
Regarding claim[s] 5, 15 under the rejection for indefinite claim language, the rejection is withdrawn. 
Claim Rejections - 35 USC § 103
As per claim[s] 1, 2, 8, 11, 12, 18 that were rejected under 35 U.S.C. 103 as being unpatentable over Teglia [US PGPUB # 2015/0063561] in view of Kawabata [US PGPUB # 2013/0077790, further in view of Huffman et al. [US PAT # 9335967], the rejections are withdrawn.   
As per claim[s] 3, 13 that were rejected under 35 U.S.C. 103 as being unpatentable over Teglia [US PGPUB # 2015/0063561] in view of Kawabata [US PGPUB # 2013/0077790, further in view of Huffman et al. [US PAT # 9335967] as 
As per claim[s] 4, 14 that were rejected under 35 U.S.C. 103 as being unpatentable over Teglia [US PGPUB # 2015/0063561] in view of Kawabata [US PGPUB # 2013/0077790, further in view of Huffman et al. [US PAT # 9335967] and Sulpizio et al. [US PGPUB # 2016/0323114] as applied to claim[s] 3 above, and further in view of Hershman [US PAT # 7590880], the rejections are withdrawn.
As per claim[s] 5, 15 that were rejected under 35 U.S.C. 103 as being unpatentable over Teglia [US PGPUB # 2015/0063561] in view of Kawabata [US PGPUB # 2013/0077790, further in view of Huffman et al. [US PAT # 9335967] as applied to claim[s] 1 above, and further in view of Takenaka et al. [US PGPUB # 20110007894], the rejections are withdrawn.
As per claim[s] 6, 16 that were rejected under 35 U.S.C. 103 as being unpatentable over Teglia [US PGPUB # 2015/0063561] in view of Kawabata [US PGPUB # 2013/0077790, further in view of Huffman et al. [US PAT # 9335967] and Takenaka et al. [US PGPUB # 20110007894] as applied to claim[s] 5 above, and further in view of Brickell [US PGPUB #2005/0069135], the rejections are withdrawn.
As per claim[s] 7, 17 that were rejected under 35 U.S.C. 103 as being unpatentable over Teglia [US PGPUB # 2015/0063561] in view of Kawabata [US PGPUB # 2013/0077790, further in view of Huffman et al. [US PAT # 9335967] and 
As per claim[s] 9, 10, 19, 20 that were rejected under 35 U.S.C. 103 as being unpatentable over Teglia [US PGPUB # 2015/0063561] in view of Kawabata [US PGPUB # 2013/0077790, further in view of Huffman et al. [US PAT # 9335967] as applied to claim[s] 1 above, and further in view of van Foreest et al. [US PGPUB # 2014/0016776], the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art is overcome based on that the prior art of Kawabata does not close applicant’s argued claim limitation of: “erasing the masked value from the non-secure memory, such that in the event of an attack neither one of the secret value and the random value can be recovered from the non-secure memory” as agreed by applicant [See Appeal brief, 0312/2021, page[s] 12 and 13].  Kawabata only discloses removing and reusing a masked value, as argued by applicant at page[s] 12 – 13 of the appeal brief filed on 03/12/2021. Applicant strictly argues that their claimed invention of “erasing the masked value from the non – secure memory…etc.,” means to completely remove or delete the masked data from non – secure memory, and no other type of mechanism to prevent the secret value and the random value from being compromised should a side channel attack occur at the non – security memory. Put simply, it is the position of the office, that the applicant argued claim limitation of: “erasing the masked value from the non – secure memory…etc.,” does not have coverage or material support for preventing the compromise of the secret value or the random value by means of: nulling the data with zeros', overwriting the data with other extraneous data, exposing data to ultra-violet light  [EEPROM..etc.], and applicant agrees with the office’s understanding regarding their claim limitation as identified above. See applicant’s remarks made on page[s] page[s] 12 and 13 of the Appeal brief, 03/12/2021 in IFW.  
Park [US PAT # 8930696], who generally does teach the system has a secure removable media device to perform a mutual authentication operation with another SRM device. The device exchanges a secret key for exchanging secure information e.g. secret random number, with the device. The device performs an installation setup operation to establish an environment for moving rights to the device. The device transmits rights information to the device. The device receives the rights information from the device.
While Park does teach a secure removable media device and secret key for secure communication, however, Park does not disclose at least the limitation of: “receiving a secret value and a random value;
at a secure device, adding the random value to the secret value to obtain a masked value;
storing the masked value in a non-secure memory, the non-secure memory being external to the secure device; 
using the masked value to compute an intermediate value; erasing the masked value from the non-secure memory, such that in the event of an attack neither one of the secret value and the random value can be recovered from the non-secure memory...etc.,” of claim # 1. ”
Campello de Souza [US PGPUB # 2009/0138727], who generally does teach securing data stored on a data storage device are provided. The data storage device encrypts the data using a bulk encryption key and stores the bulk encryption key in non-volatile memory in an encrypted format. The data storage device generates a challenge and response pair, wraps a secret key with the response to generate a wrapped secret key, and stores the challenge and the wrapped secret key in the non-volatile memory. The data storage device authenticates a host by reading the challenge and the wrapped secret key from the non-volatile memory, erasing the challenge and the wrapped secret key from the non-volatile memory, sending the challenge to the host, receiving the response from the host, and unwrapping the wrapped secret key using the response from the host to regenerate the secret key.
While Campello de Souza does teach encrypting data with a key and storing both the encrypted key and encrypted data on a non – volatile memory, however, Campello de Souz does not disclose at least the limitation of: “receiving a secret value and a random value;
at a secure device, adding the random value to the secret value to obtain a masked value;
storing the masked value in a non-secure memory, the non-secure memory being external to the secure device; 
using the masked value to compute an intermediate value; erasing the masked value from the non-secure memory, such that in the event of an attack neither one of the secret value and the random value can be recovered from the non-secure memory...etc.,” of claim # 1. ”
Smith et al. [US PGPUB # 2017/0228547], who generally does teach generating shares of secret data represented by secret data elements based on a first threshold for the number of shares that allow determining the secret data. The shares are determined based on the secret data, one or more random data elements added to the secret data and coefficients of a systematic maximum distance separable code. The code has a number of input data elements that is equal to the first threshold and that is also equal to the number of secret data elements plus the number of the one or more random data elements. The method of determining shares can be used for different data sets and multiple pairs of the shares can be generated to allow performing an operation between the first secret data with the second secret data based on distributed processing of each of the multiple pairs.
Smith does teach secret data, however, Smith does not disclose at least the limitation of: “receiving a secret value and a random value;
at a secure device, adding the random value to the secret value to obtain a masked value;
storing the masked value in a non-secure memory, the non-secure memory being external to the secure device; 
using the masked value to compute an intermediate value; erasing the masked value from the non-secure memory, such that in the event of an attack neither one of the secret value and the random value can be recovered from the non-secure memory...etc.,” of claim # 1. ”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434